Citation Nr: 1747038	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for diabetes mellitus, type II.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1971 and from December 1979 to September 1996.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In September 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had no worse than Level II hearing in the left ear and Level II hearing in the right ear.

2.  The Veteran's diabetes mellitus, type II, requires a need to take daily oral hypoglycemic and insulin medication and observe a restricted diet, without a medical need to restrict activities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The schedular criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in June and September 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  

Regarding the duty to assist, his service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in February 2009 and July 2013, and the examination reports are of record.

The Board's September 2016 remand was schedule the Veteran for new 
VA examinations and obtain VA medical records from May 2008 to August 2010 and since August 2012.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA audiology and diabetes examinations in November 2016 and VA medical records, dated from October 2008 to December 2016, were obtained.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The February 2013 VA examiner recorded the Veteran's reports of difficulty hearing in background noise and need to increase the television volume.  The November 2016 VA examiner noted the Veteran's reports of a need to wear hearing aids.  The functional effects were thus described, contrary to the Veteran's representative's May 2017 assertion that the "examining audiologist failed to discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities."  See 5/22/17 VBMS, Appellate Brief, page 2.

The 2009, 2013, and 2016 VA examination reports indicated that the Veteran's pertinent medical history was recorded along with clinical findings and diagnoses.

As such, the Board will proceed to the merits.

II. Facts and Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The RO received the Veteran's current increased rating claim in May 2009.  See 5/29/09 VBMS, VA 21-4138 Statement in Support of Claim.

A. Diabetes Mellitus

Contentions

The Veteran asserts that his diabetes disability has worsened.  He injected insulin five times a day, took metformin, and was on what he called a "life restricted diet" due to the diabetes.  See 6/9/16 VBMS, Hearing Transcript, pages 3-4, 7.  The Veteran was also on a "physical agility program" and said that he taught law enforcement during which he did physical agility that included stretching, push-ups and using gym equipment.  Id. at 4.  His treating physicians did not issue one restriction on any of his physical activities.  Id. at 6.  

The Veteran had one or two hypoglycemic episodes in March or April 2016 after he fell and injured his leg that was placed in a mobile splint and he stopped following his diet and exercise regimen. Id. at 7-8.  He had no other diabetic complications and his recent laboratory test results were good, although he gained seven pounds that was not good.  Id. at 8-9.


Rating Criteria

The Veteran's service-connected diabetes mellitus is currently evaluated as 
20 percent disabling under Diagnostic Code 7913.  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating may be assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id. 

Further, a 60 percent rating may be assigned for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent evaluation may be assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to this diagnostic code states to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364  


Facts

Poorly controlled diabetes mellitus was noted in a December 2008 VA outpatient record.  See 9/19/16 VBMS Medical Treatment Record Government Facility 
(1st set), page 45.

The June 2009 VA examiner noted that the Veteran denied any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization ever.  The Veteran was on a restricted diet, specifically the South Beach Diet, that restricted carbohydrates, somewhat, but was not a formal American Diabetes Association diet.  He was successful in losing 20 pounds in the last six months with it, as documented in his medical record.  The Veteran denied having to restrict any activities on account of his diabetes.  His treatment involved taking oral agents (glyburide and metformin) and insulin and he had no negative side effects with this therapy.

The Veteran had no visits to his diabetic care provider due to ketoacidosis or hypoglycemic reactions in the past year.  With regard to other symptoms, he reported erectile dysfunction as well as sensation that his "joints lock up."  The Veteran denied any visual changes.  The examiner referred him for an eye examination.  Other than the erectile dysfunction, the Veteran denied any neurological symptoms to include burning, numbness, tingling, or other dysesthesias of the periphery.  He also denied any bladder or bowel impairment.  The Veteran did not believe that his diabetes affected his occupational functioning and/or daily activities. 

On examination, the Veteran had 2+ dorsalis pedis pulses.  He had trace to 1 pitting edema from the ankles up to the lower pretibial region.  The remainder of the foot examination was within normal limits.  The examiner noted that a hemoglobin A1c performed in December 2008 was far above goal at 10.4.  She requested a urine microalbumin to evaluate for possible early nephropathy.  

The examiner stated that the Veteran did not appear to have any evidence of diabetic neuropathy and no diabetic retinopathy, by history.  She noted he had a mildly elevated microalbumin level in April 2008, although he had a normal BUN and creatinine level in December 2008.  The examiner commented that the Veteran may or may not have early diabetic nephropathy.  With regard to his lower extremity edema, the etiology was less clear.  The Veteran reported that his clinic physician did not feel this was cardiac in origin, in as much as he had not had any cardiac work-up other than an electrocardiogram (EKG).

After the diabetic eye examination was completed, the examiner's final diagnosis was diabetes mellitus, insulin-requiring, and poorly-controlled, without evidence of nephropathy, neuropathy, or retinopathy.

An August 2009 VA outpatient endocrinology consult record shows that the Veteran had poorly controlled diabetes mellitus treated with insulin, metformin, and glipizide.  See 9/19/16 VBMS Medical Treatment Record Government Facility 
(1st set), page 26.  It was noted that he had a problem with compliance.  The Veteran had hypoglycemic symptoms, such as sweating and nervousness, when his blood sugar was around 100.  He lost 20 pounds in two years.  The assessment was poorly controlled diabetes mellitus.

VA medical records, dated between August 2010 and August 2012, describe the Veteran's regular treatment for his poorly controlled diabetes.  See 8/28/12 Medical Treatment Record Government Facility, pps. 12, 44.  An October 2011 endocrinology note reflects his history of a problem with compliance and that he did not exercise regularly.  Id. at 10.  The Veteran had one self-reported episode of hypoglycemia when he felt clammy, shaky, and jittery, for which he ate crackers and felt better.  Id. at 10.  The assessment included poorly controlled diabetes mellitus, type 2, and obesity for which he was encouraged to lose weight, diet, exercise, and modify his lifestyle.  Id. at 12-13.

The February 2013 VA examiner noted that the Veteran treated his diabetes with a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin more than one injection per day.  The examiner stated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  
The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  The examiner reported that the Veteran experienced episodes of ketoacidosis or hypoglycemic reactions less than twice a month and was not hospitalized for either in the last 12 months.

The Veteran did not have diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, caused by diabetes mellitus, or diabetic retinopathy.  The Veteran had erectile dysfunction due to diabetes mellitus.  The most current test results showed that the Veteran's A1c was 8.0 in July 2012, and his fasting plasma glucose was 116 in February 2013.  The Veteran's diabetes mellitus did not impact his ability to work.

An October 2013 primary care record includes an assessment of obesity and indicates that the examiner discussed diet activity with the Veteran.  See 9/19/16 VBMS Medical Treatment Record Government Facility (2nd set), page 157.

An April 2015 rating decision granted service connection for erectile dysfunction as due to service-connected diabetes mellitus, type II, that was assigned an initial noncompensable evaluation from February 8, 2013.  The decision also granted special monthly compensation based on loss of use of a creative organ from February 8, 2013

The November 2016 VA examiner reported that the Veteran treated his diabetes mellitus with prescribed oral hypoglycemic agents and prescribed insulin more than one injection per day.  The Veteran required regulation of activities as part of medical management of his diabetes mellitus.  The examiner explained that the Veteran was advised to increase physical activity and was referred to the MOVE program.  However, the Veteran stated that he taught law enforcement and did physical activity with students, such as stretching, pushups, sit ups, and occasional running three times a week.  He visited his diabetic care provider for episodes of hypoglycemia or ketoacidosis less than twice a month, and had no hospitalizations for either in the last twelve months.  Test results showed the Veteran's A1c was 7.4 in May 2014.

The examiner reported that the Veteran had erectile dysfunction and an eye condition (other than diabetic retinopathy) due to diabetes mellitus and stated that the diabetes mellitus did not impact the Veteran's ability to work.  According to the examiner, factors that increase risk of cataracts include diabetes mellitus and the Veteran had cataract surgery.

A July 2016 VA Agent Orange Registry Clinic note indicates that the Veteran was encouraged to lose weight.  See 8/15/17 VBMS CAPRI, page 30.

A November 2016 VA eye examination report includes a diagnosis of type 2 diabetes without ocular manifestations.  See 8/15/17 VBMS CAPRI, page 3.  
The examiner remarked that the Veteran had type 2 diabetes without ocular manifestations, had a pseudophake in the right eye, and will soon have cataract surgery in the left eye.  Id. at 8.

A February 2017 rating decision granted service connection for a voiding dysfunction as due to service-connected diabetes mellitus, type II, that was assigned an initial 10 percent rating from November 10, 2016.

Analysis

In order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's service-connected diabetes mellitus requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913; see Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating"); see also id. (stating that given the clearly conjunctive structure of the language used in specifying the criteria for a 40% disability rating under DC 7913, § 4.21 has no application here).

The evidence of record includes VA medical treatment records, dating from 2008 to the present.  Of note is the fact that there are medical treatment records that proceed, or come after, all three of the VA medical examinations discussed above.  Hence, these records show not only the severity prior to the examinations but they also show the severity of the condition years after the examinations were performed.  These documents describe the treatment that the appellant received for diabetes mellitus.  These records also show that the Veteran received insulin and was told to restrict his diet.  

Moreover, the Veteran was informed that he should increase his daily activities, including exercise.  The Board finds that these treatment records weigh against a finding that the Veteran has been medically directed to restrict, confine, curb, or inhibit his activities.  These same records further show that the Veteran's diabetes mellitus has not been well-controlled over the years, but the medical care providers have insinuated that the reason for the lack of control of the disorder has been his unwillingness to restrict or control his diet.  For example, the November 2016 examiner noted that the Veteran must increase his physical activity and he was advised to increase physical activity and was referred to the MOVE program.   

The records further reveal that the Veteran has sought repeated care and treatment for manifestations produced by his diabetes.  Moreover, on multiple occasions, the Veteran was provided with educational material concerning the treatment and care of patients with diabetes mellitus, type II.  Yet, these same medical records disclose that the Veteran's medications were monitored and changed when deemed appropriate and he was given information and support on how to restrict his diet.  He was not, however, ever told to restrict his daily activities.

The record also contains the reports of three VA examinations that were performed in conjunction with the Veteran's claim for benefits.  The first examination was accomplished in July 2009, the second was performed in February 2013, and the third was performed in November 2016.  In the history portions of the exams, it was noted that the appellant took insulin.  Yet, also in the same history portions of the examinations, there is no mention of weight loss, other than in July 2009, or strength loss nor were there notes indicating that he was hospitalized because of his diabetes.  A further review of the documents suggests that the examiners thought that the appellant's diabetes was poorly controlled.  

While the VA examiners did recommend that the appellant restrict his diet, there is no indication that the appellant's activities were restricted or controlled, other than the advice to increase activity.  Additionally, the examiners' reports did not suggest that the appellant receive treatment at the local hospital or that his care giver provide personal care.  In other words, all three examiners did not find that the appellant's overall disorder - that of diabetes mellitus type II - required anything more than prescribed medications and a restricted diet.  

As noted above, the Court has stated that medical evidence is required to demonstrate that the Veteran's diabetes mellitus requires regulated activities.  Camacho, 21 Vet. App. at 364.  A review of the record indicates that any restriction of activities is self-imposed.

To support his claim, the appellant testified and submitted statements regarding his illness.  See e.g. 7/20/09 VBMS VA 21-4138 Statement in Support of Claim.  He reported the use of insulin and complained about the condition being poorly controlled.  The Veteran testified to having one or two hypoglycemic episodes in March or April 2016, and intimated that he is on a restricted diet but he also admitted, in testimony before the Board, that he was never been told to restrict his activities.  See 6/9/16 VBMS Hearing Transcript, page 6.

Here, the Board finds that the weight of the probative medical and lay evidence of record is against a finding that the Veteran was hospitalized for treatment of his diabetes, that he experienced consistent and permanent weight loss due to his diabetes, or that his overall body strength was reduced as a result of this disability.  Moreover, he was not restricted from strenuous occupational and recreational activities and he was not hospitalized with ketoacidosis or a hypoglycemic reaction.  Nor does the evidence show that he sees his diabetic care provider at least twice a month.  Therefore, under the rating criteria for diabetes mellitus, symptoms and manifestations indicative of a more disabling condition such as to warrant a 
40 percent rating are not present. 

The record reflects that the Veteran's diabetic complications, e.g., voiding dysfunction and erectile dysfunction, are such that the RO assigned a separate compensable evaluation for the voiding disability.  He has not perfected an appeal as to the separate noncompensable disability evaluation assigned for his erectile dysfunction.

As well, there competent medical evidence of record does not reflect diabetic retinopathy or nephropathy or a skin disorder, or diabetic peripheral neuropathy, to warrant a separate rating.

Based upon the record before the Board, there is no medical evidence of any need for the Veteran to restrict his activities. 

Thus, the Board concludes that the weight of the probative medical and lay evidence is against a finding that a rating in excess of 20 percent is warranted for the service-connected diabetes mellitus.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b); Tatum v. Shinseki, 23 Vet. App. 152, 156 (finding that under "the specific circumstances in the Camacho case, § 4.7 was not for application").

B. Bilateral Hearing Loss

Contentions 

The Veteran contends that he had difficulty understanding conversational speech due to his bilateral hearing loss.  See 6/9/16 VBMS, Hearing Transcript, page 12.  VA issued hearing aids to him in approximately 2013 that he found very helpful.  Id. at 10-11, 14.

Rating Criteria

The schedular criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85 -4.87.  "Unusual patterns of hearing impairment" may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The hearing examinations noted above show that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 
100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

Facts

On VA audiological examination in July 2009, pure tone thresholds, in decibels (dB), were as follows;




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
75
55
LEFT
30
40
45
65
45

The Veteran averaged a 55 dB loss for the right ear and a 45 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 96 percent in each ear.  This equates to a Level I hearing loss in each ear.  38 C.F.R. §§ 4.85, 4.86(a).

The examiner noted that hearing disability had significant effects on the Veteran's occupation and reported the disability's impact on occupational activities as hearing difficulty.

On VA audiological examination in February 2013, pure tone thresholds, in dBs, were as follows;




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
75
55
LEFT
35
50
55
75
54

The Veteran averaged a 55 dB loss for the right ear and a 54 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 88 percent in the right ear and 96 percent in the left ear.  This equates to a Level II hearing loss in the right ear and a Level I hearing loss in left ear.  38 C.F.R. §§ 4.85, 4.86(a).

As to the functional impact of the Veteran's hearing disability on his daily life, including his ability to work, the examiner reported that the Veteran stated that he had difficulty hearing in background noise and needed increased volume on the television.

On VA audiological examination in November 2016, pure tone thresholds, in dBs, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
60
70
54
LEFT
35
45
55
75
53

The Veteran averaged a 54 dB loss for the right ear and a 53 dB loss for the left ear in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz.).  His speech recognition score on the Maryland CNC Word List was 92 percent in the right ear and 88 percent in the left ear.  This equates to a Level I hearing loss in the right ear and a Level II hearing loss in the left ear.  38 C.F.R. §§ 4.85, 4.86(a).

As to the functional impact of the Veteran's hearing loss, the examiner noted that the Veteran reported that he wore hearing aids.

Analysis

The results of the audiometric testing described above when applied to the tables in 38 C.F.R. § 4.85 show that the Veteran has had no worse than Level II hearing in either ear throughout the period throughout the appeal period.  There is no evidence that would warrant a compensable schedular rating for bilateral hearing loss based on the purely mechanical application of the rating criteria in § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the manifestations of his hearing disability including difficulty hearing conversational speech.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that the "[t]he [schedular] rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure").

As such, the weight of the probative medical evidence is against a finding that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for a compensable rating.  

The evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) rating for the service-connected bilateral hearing loss.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation higher than 20 percent for diabetes mellitus, type II, is denied.

A compensable evaluation for bilateral hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


